Exhibit 10.1

SUSQUEHANNA BANCSHARES, INC.

RESTRICTED STOCK UNIT GRANT AGREEMENT

This RESTRICTED STOCK UNIT GRANT AGREEMENT (this “Agreement”), dated as of
                     (the “Grant Date”), is delivered by Susquehanna Bancshares,
Inc. (the “Company”) to                      (the “Grantee”).

RECITALS

WHEREAS, on December 12, 2008, the Company completed the sale of $300,000,000 in
preferred shares (“TARP Funds”) to the U.S. Department of the Treasury (the
“Treasury”) through the Capital Purchase Program (“CPP”) under the Troubled
Asset Relief Program (“TARP”) established under the Emergency Economic
Stabilization Act of 2008 (“EESA”) and later amended under the American Recovery
and Reinvestment Act of 2009 (“ARRA”); and

WHEREAS, companies participating in TARP must adopt standards for executive
compensation and corporate governance for the period during which the Treasury
holds an equity or debt position in the company under TARP (the “CPP Period”);
and

WHEREAS, the executive compensation and corporate governance standards under
TARP are set forth under Section 7001 of ARRA and an interim final rule
published in the Federal Register by the Treasury on June 15, 2009 (“Final
Rule”); and

WHEREAS, the Final Rule together with any additional regulations, guidance or
requirements issued by the Treasury under ARRA collectively shall be referred to
as the “TARP Regulations;” and

WHEREAS, pursuant to the TARP Regulations, the Company is prohibited from paying
or accruing any bonus, retention award, or incentive compensation during the CPP
Period to any covered employees of the Company as defined under the TARP
Regulations with the exception of certain restricted stock or restricted stock
unit awards designed to comply with the TARP Regulations; and

WHEREAS, the Susquehanna Bancshares, Inc. Amended and Restated 2005 Equity
Compensation Plan (the “Plan”) provides for the grant of restricted stock units
in accordance with the terms and conditions of the Plan; and

WHEREAS, the Committee has decided to grant Restricted Stock Units to the
Grantee as an inducement for the Grantee to continue in the employ of the
Company and promote the best interests of the Company and its shareholders; and

WHEREAS, the value of the Restricted Stock Unit award is not greater than one
third (1/3) of the Grantee’s total annual compensation, as determined pursuant
to the TARP Regulations; and



--------------------------------------------------------------------------------

WHEREAS, the Grantee is a covered employee as defined under the TARP
Regulations; and

WHEREAS, all capitalized terms in this Agreement shall have the meaning assigned
to them in this Agreement or in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Company hereby awards to the Grantee, as
of the Grant Date, Restricted Stock Units representing                     
shares of Company Stock (the “Grant”) under the Susquehanna Bancshares, Inc.
Amended and Restated 2005 Equity Compensation Plan (the “Plan”). Each Restricted
Stock Unit represents the right to receive one share of Company Stock on the
date determined in accordance with this Agreement and the Plan; provided,
however, that in the event of any conflict between the terms of this Agreement
and the Plan with respect to the vesting and payment terms applicable to this
Grant, the terms of this Agreement shall govern in all cases notwithstanding any
contrary provision in the Plan. The Grantee hereby acknowledges the receipt of a
copy of the official prospectus for the Plan. Copies of the Plan and the
official Plan prospectus are available on the Company’s intranet site at
http://webone/FormsAndProcedures/HumanResources/Human Resources Forms and
Procedures or by contacting the Company’s Human Resources Department at
717-625-6716.

2. TARP Regulations. This Agreement is intended to comply with the TARP
Regulations. Notwithstanding anything in this Agreement to the contrary, this
Agreement and all payments, grants, awards or other forms of compensation
provided for in this Agreement (collectively, the “Payments”) shall be subject
to all applicable laws, regulations, restrictions, or governmental guidance that
become applicable in connection with the Company’s participation in TARP under
the EESA and the ARRA, or any similar program of the United States government,
any of its states, or any of their respective political subdivisions,
departments, agencies or instrumentalities, and the Company reserves the right
to modify the Payments and this Agreement as necessary to conform to any
restrictions imposed under those laws, regulations, restrictions, or
governmental guidance, including the TARP Regulations. Furthermore, as a
condition of the Grantee’s receiving this Grant, the Grantee agrees to any
modifications as the Company may deem necessary or appropriate to comply with
the TARP Regulations that may be imposed by the Company on any compensation
and/or benefit plans, programs, agreements or other arrangements by and between
the Company and the Grantee or in which the Grantee participates, and agrees to
sign such waivers, acknowledgments or amendments as may be requested by the
Company from time to time.

3. Vesting.

(a) The Restricted Stock Units shall vest in full on the first to occur of the
following dates; provided the Grantee continues to be employed by, or provide
service to, the Company through the applicable date: (i) the second anniversary
of the Grant Date; (ii) the Grantee’s death; (iii) the Grantee’s Disability;
(iv) the effective date of a Change in Control Event; or (v) the date determined
in accordance with the provisions of Section 3(b) below (the applicable date is
referred to as, the “Vesting Date”).



--------------------------------------------------------------------------------

(b) Notwithstanding (a) above, the Grantee’s Employment Agreement with the
Company sets forth certain terms and conditions under which the Grantee’s equity
or equity-based awards from the Company, including this Grant, may vest on an
accelerated basis in the event the Grantee ceases to be employed by, or provide
service to, the Company under various specified circumstances. The terms and
provisions of the Employment Agreement (including any conditions, restrictions
or limitations governing the accelerated vesting of the Restricted Stock Units
as they apply to this Grant) are hereby incorporated by reference into this
Agreement and shall have the same force and effect as if expressly set forth in
this Agreement. However, no such accelerated vesting shall occur if such
accelerated vesting is prohibited by the terms of Section 2 of this Agreement.

(c) If a Change in Control Event occurs while the Grantee is employed by, or
providing service to, the Company, the Restricted Stock Units subject to this
Grant at the time of the Change in Control Event will vest immediately prior to
the closing of the Change in Control Event. The shares subject to vested
Restricted Stock Units shall be converted into the right to receive the same
consideration per share of Company Stock payable to the other shareholders of
the Company upon the consummation of the Change in Control Event and such
consideration shall be distributed to the Grantee within fifteen (15) business
days following the effective date of the Change in Control Event, or on such
later Repayment Date necessary to comply with the TARP Regulations.

(d) If the Grantee ceases to be employed by, or provide service to, the Company
for any reason prior to vesting in one or more Restricted Stock Units subject to
this Grant, then the Grant will be immediately cancelled with respect to those
unvested Restricted Stock Units, and the number of Restricted Stock Units will
be reduced accordingly. The Grantee shall thereupon cease to have any right or
entitlement to receive any shares with respect to those cancelled Restricted
Stock Units. If the Grantee ceases to be employed by, or provide service to, the
Company on account of a termination by the Company for Cause, then this Grant
will be immediately cancelled with respect to all the Restricted Stock Units
subject to such Grant, whether vested or unvested at the time, and the Grantee
shall thereupon cease to have any right or entitlement to receive any shares
under this Grant and the cancelled Restricted Stock Units.

4. Issuance Schedule. Shares with respect to the Restricted Stock Units in which
the Grantee vests in accordance with the Section 3 will become issuable on the
later of (a) the Vesting Date and (b) the Repayment Date (as defined below),
determined in accordance with the TARP Regulations, pursuant to which:

(i) Shares with respect to 25% of the vested Restricted Stock Units shall become
issuable on the date as of which 25% of the TARP Funds have been repaid to
Treasury;

(ii) Shares with respect to an additional 25% of the vested Restricted Stock
Units shall become issuable on the date as of which 50% of the TARP Funds have
been repaid to Treasury;

(iii) Shares with respect to an additional 25% of the vested Restricted Stock
Units shall become issuable on the date as of which 75% of the TARP Funds have
been repaid to Treasury; and



--------------------------------------------------------------------------------

(iv) Shares with respect to the remaining vested Restricted Stock Units shall
become issuable on the date as of which 100% of the TARP Funds have been repaid
to Treasury.

Each date specified in (i) through (iv) as of which the specified percentage of
TARP Funds have been repaid shall be referred to herein as a “Repayment Date.”
The Grantee need not be employed by the Company on a Repayment Date to receive
shares with respect to vested Restricted Stock Units. The actual issuance of the
shares of Company Stock shall be effected on the applicable Vesting Date or
Repayment Date, or as soon as administratively practicable thereafter. In no
event shall such issuance occur later than the later of (A) the end of the short
term deferral period identified in Treas. Reg. 1.409A-1(b)(4) and (B) the first
date on which the issuance is permissible under the TARP Regulations and the
applicable terms of the letter agreement dated November 14, 2008 between the
Company and the Treasury.

5. Limited Transferability. Prior to actual receipt of the shares with respect
to the Restricted Stock Units which vest and become issuable hereunder, the
Grantee may not transfer any interest in the Grant or the underlying shares. Any
Restricted Stock Units which vest hereunder but which otherwise remain unissued
at the time of the Grantee’s death may be transferred pursuant to the provisions
of the Grantee’s will or the laws of inheritance or to the Grantee’s designated
beneficiary or beneficiaries of this Grant.

6. Shareholder Rights and Dividend Equivalents

(a) The holder of this Grant shall not have any shareholder rights, including
voting or dividend rights, with respect to the shares subject to the Grant until
the Grantee becomes the record holder of those shares upon their actual issuance
following the Company’s collection of the applicable Withholding Taxes.

(b) Notwithstanding the foregoing, if any dividend or other distribution,
whether regular or extraordinary and whether payable in cash, securities or
other property (other than shares of Company Stock), is declared and paid on the
outstanding Company Stock prior to the issuance of shares with respect to the
Restricted Stock Units subject to this Grant (i.e., those shares are not
otherwise issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book account shall be established for the Grantee
and credited with a phantom dividend equal to the actual dividend or
distribution which would have been paid on the Restricted Stock Units subject to
this Grant had shares been issued with respect to such Restricted Stock Units
and been outstanding and entitled to that dividend or distribution. The phantom
dividend equivalents so credited shall vest at the same time as the Restricted
Stock Units to which they relate and shall be distributed to the Grantee (in the
same form the actual dividend or distribution was paid to the holders of the
Company Stock entitled to that dividend or distribution or in such other form as
the Plan Administrator deems appropriate) concurrently with the issuance of
shares with respect to such Restricted Stock Units on the applicable Vesting
Date or Repayment Date.

7. Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. This Grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to



--------------------------------------------------------------------------------

(a) the registration, qualification or listing of the shares, (b) changes in
capitalization of the Company and (c) other requirements of applicable law. The
Committee shall have the authority to interpret and construe this Grant pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.

8. Collection of Withholding Taxes.

(a) The Company shall collect the employee portion of the FICA taxes (Social
Security and Medicare) with respect to the Restricted Stock Units at the time
those Restricted Stock Units vest hereunder. The FICA taxes shall be based on
the Fair Market Value of the shares underlying the Restricted Stock Units on the
Vesting Date. The Company shall also collect the employee portion of the FICA
taxes with respect to any phantom dividends at the time those phantom dividends
vest hereunder. The FICA taxes shall be based on the cash amount and the fair
market value of any other property underlying the phantom dividends on the
Vesting Date. Unless the Grantee delivers a separate check payable to the
Company in the amount of the FICA taxes required to be withheld from the
Grantee, the Company shall withhold those taxes from the Grantee’s wages.
However, if the Grantee is at the time an executive officer of the Company, then
such withholding taxes must be collected from the Grantee through delivery of
his or her separate check not later than the Vesting Date.

(b) The Company shall collect the federal, state and local income taxes required
to be withheld with respect to the distribution of the phantom dividend
equivalents to the Grantee by withholding a portion of that distribution equal
to the amount of those taxes, with the cash portion of the distribution to be
the first portion so withheld. Until such time as the Company provides the
Grantee with notice to the contrary, the Company shall collect the federal,
state and local income taxes required to be withheld with respect to the
issuance of the shares underlying the Restricted Stock Units that vest hereunder
through an automatic share withholding procedure pursuant to which the Company
will withhold, at the time of such issuance, a portion of the shares with a Fair
Market Value (measured as of the issuance date) equal to the amount of those
taxes (the “Share Withholding Method”); provided, however, that the amount of
any shares so withheld shall not exceed the amount necessary to satisfy the
Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal and state tax purposes that are applicable to
supplemental taxable income. The Grantee shall be notified in writing in the
event such Share Withholding Method is no longer available.

(c) If any shares are distributed at a time the Share Withholding Method is not
available, then the federal, state and local income taxes required to be
withheld with respect to those shares shall be collected from the Grantee
through either of the following alternatives:

- the Grantee’s delivery of his or her separate check payable to the Company in
the amount of such Withholding Taxes, or

- the use of the proceeds from a next-day sale of the shares issued to the
Grantee, provided and only if (i) such a sale is permissible under the Company’s
trading policies governing the sale of Company Stock, (ii) the Grantee makes an
irrevocable commitment, on or before the Vesting Date or the Repayment Date (as



--------------------------------------------------------------------------------

applicable) for those shares, to effect such sale of the shares and (iii) the
transaction is not otherwise deemed to involve a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002.

(d) If any other amounts become distributable to the Grantee in consideration
for the shares underlying the Restricted Stock Units, then the federal, state
and local income taxes required to be withheld with respect to those amounts
shall be collected from the Grantee pursuant to such procedures as the Company
deems appropriate under the circumstances, including (without limitation) the
Grantee’s delivery of his or her separate check payable to the Company in the
amount of such Withholding Taxes.

(e) Except as otherwise provided in Sections 3(c) and 6(b), the settlement of
all Restricted Stock Units which vest under the Grant shall be made solely in
shares of Company Stock. In no event, however, shall any fractional shares be
issued. Accordingly, the total number of shares of Company Stock to be issued
pursuant to the Grant shall, to the extent necessary, be rounded down to the
next whole share in order to avoid the issuance of a fractional share.

9. Compliance with Laws and Regulations. The issuance of shares of Company Stock
pursuant to the Grant shall be subject to compliance by the Company and the
Grantee with all applicable requirements of law relating thereto and with all
applicable regulations of any stock exchange on which the Company Stock may be
listed for trading at the time of such issuance.

10. Section 409A of the Code. It is the intention of the parties that the
provisions of this Agreement comply with the requirements of the short-term
deferral exception of Section 409A of the Code and Treasury Regulations
Section 1.409A-1(b)(4). Accordingly, to the extent there is any ambiguity as to
whether one or more provisions of this Agreement would otherwise contravene the
requirements or limitations of Code Section 409A applicable to such short-term
deferral exception, then those provisions shall be interpreted and applied in a
manner that does not result in a violation of the requirements or limitations of
Code Section 409A and the Treasury Regulations thereunder that apply to such
exception.

11. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
the Grantee shall be in writing and addressed to the Grantee at the address
indicated below the Grantee’s signature line on this Agreement. All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

12. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Company and its successors and assigns and the Grantee, the
Grantee’s assigns, the legal representatives, heirs and legatees of the
Grantee’s estate and any beneficiaries of the Grant designated by the Grantee.

13. Construction. This Agreement and the Grant evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the



--------------------------------------------------------------------------------

Plan. All decisions of the Plan Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in the Grant.

14. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania
without resort to that State’s conflict-of-laws rules.

15. Employment At Will. Nothing in this Agreement or in the Plan shall confer
upon the Grantee any right to continue to be employed by, or provide service to,
the Company for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Company (or any parent or subsidiary
employing or retaining the Grantee) or of the Grantee, which rights are hereby
expressly reserved by each, to terminate the Grantee’s employment or service
with the Company at any time for any reason, with or without Cause.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

SUSQUEHANNA BANCSHARES, INC.

By:

 

 

Title:

 

 

GRANTEE

Signature:

 

 

Address:

 

 

 

 



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under this Agreement:

A. Change in Control Event shall mean the effective date of a change in control
event, within the meaning assigned to such term in Treas. Reg. 1.280G-1, Q&A-27
through Q&A-29.

B. Disability shall mean the inability of the Grantee to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
twelve (12) months or more. The determination of whether the Grantee has become
Disabled shall be made by the Committee based upon such medical or other
evidence as it may deem necessary and appropriate, and such determination shall
be conclusive and binding upon the Grantee.

C. Restricted Stock Unit shall mean each unit subject to the Grant which shall
entitle the Grantee to receive one share of Company Stock under the Plan at a
designated time following the vesting and issuance of the unit in accordance
with the terms of this Agreement.

D. Withholding Taxes shall mean (i) the employee portion of the federal, state
and local employment taxes required to be withheld by the Company in connection
with the vesting of the shares of Company Stock under the Grant and any phantom
dividend equivalents relating to those shares and (ii) the federal, state and
local income taxes required to be withheld by the Company in connection with the
issuance of those vested shares and the distribution of any phantom dividend
equivalents relating to such shares.

 

A-1